Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-10, 11-15, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 2, 4, 6, 9, 10, 12, and 14 of U.S. Patent No. 10,755,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses the claims of the present application.

Patent No. 10,755,748
 Application No. 16/936,202
Claim1 recites method carried-out by a video production system including a video processing device and a display device, the method comprising: 




 further receiving, at the video processing device, peer commentary data received from a plurality of peer-operated devices during the educational presentation; 
utilizing at least the first video input stream, producing a raw commentary-containing video of the educational presentation containing synchronized peer commentary derived from the peer commentary data; outputting the raw commentary-containing video for viewing to a peer community wherein the raw commentary-containing video is accessible by peer operated devices; permitting editing in a collaborative manner by the peer community on the peer operated devices of the raw commentary-containing video; creating, by the peer community, a crowd sourced commentary by iterative 

Claim4 recites the method of claim 1 further comprising: after outputting the raw commentary-containing video, receiving at the video processing device explanatory content responsive to the synchronized peer commentary contained in commentary-



further receiving, at the video processing device, student commentary data received from a plurality of student-operated devices during the educational presentation;
utilizing at least the first video input stream to produce a raw commentary-containing
video  of  the educational presentation 
containing synchronized student 
commentary   derived from the student commentary data;


























adding post-production content responsive to the student commentary responsive to a derived synchronized student commentary wherein the postproduction content 

 in conjunction with receiving the first video input stream at the video processing device, concurrently receiving a second video input stream from a second dedicated video input source capturing the educational presentation;
 and combining selected portions of the first video input stream with selected portions of the second video input stream when producing the raw commentary-containing video of the educational presentation.
Claim2 recites the method of claim 1, further comprising:
in conjunction with receiving the first video input stream at the video processing device, concurrently receiving a second video input stream from a second dedicated video input source capturing the educational presentation; 
and combining selected portions of the first video input stream with selected portions of the second video input stream when producing the finalized annotated class discussion video of the educational presentation.
Claim4 recites the method of claim 1 further comprising: after outputting the raw commentary-containing video, receiving at 



containing video of the educational presentation and incorporating by a video
processing device’s responsive content addressing the student commentary.

generating the explanatory content, at least in part, as textual or audible replies to the synchronized peer commentary.
Claim4 recites the method of claim 1, further comprising:
adding textual replies and annunciation responsive to the student commentary
 to appear in the finalized annotated class discussion video.
Claim4 recites the method of claim 1 further comprising: after outputting the raw commentary-containing video, receiving at the video processing device explanatory content responsive to the synchronized peer commentary contained in commentary-containing video; and utilizing the video processing device to further generate an 

video processing device.
Claim9 recites  video production system utilized in conjunction with a display device, the video production system comprising: 


a controller configured to receive a first video input stream from a dedicated video input source during an educational presentation; 

a wireless receiver coupled to the controller and configured to provide thereto student commentary data received from a plurality of student-operated devices during the educational presentation; 

and a memory storing computer-readable instructions that, when executed by the controller, cause the video production system to: 

 receive the student commentary data, at least in part, as touch input data collected by 
Claim12 recites the video production system of claim 9 wherein the computer-readable instructions, when executed by the controller, further cause the video production system to: 
after outputting the raw commentary-containing video, receive explanatory content responsive to the synchronized student commentary contained in commentary-containing video; 
and generate an annotated class discussion video of the educational presentation including the explanatory content.

device and a video processing device, the video post-production system
comprising:
a controller configured to receive a first video input stream from a dedicated video input 
source during an educational presentation;

a wireless receiver coupled to the controller and configured to provide thereto student
 commentary data received from a plurality of student-operated devices during the educational presentation; 

and a memory storing computer-readable instructions that, when executed by
the controller, cause the video post-production system to:

 video of the educational presentation containing synchronized student commentary derived from the student 
commentary data;




























add post-production content responsive to the student commentary responsive to a derived synchronized student commentary wherein the post-added production content comprises input that addresses the student
commentary, and output a finalized annotated class discussion video containing the post-production content for viewing on the display device.

 in conjunction with receiving the first video input stream at the video processing device, concurrently receive a second video input stream from a second dedicated video input source capturing the educational presentation; 
and combine selected portions of the first video input stream with selected portions of the second video input stream when producing the raw commentary-containing video of the educational presentation.
Claim12 recites the video post-production system of claim 11 wherein the computer-
readable instructions, when executed by the controller, further cause the video
post-production system to:
in conjunction with receiving the first video input stream at the video processing device,
 concurrently receive a second video input stream from a second dedicated video input source capturing the educational presentation; 
and combine selected portions of the first video input stream with selected portions of 
the second video input stream when producing the finalized annotated  class 
discussion video of the educational presentation.
Claim12 recites the video production system of claim 9 wherein the computer-readable instructions, when executed by the controller, further cause the video production system to: 

and generate an annotated class discussion video of the educational presentation including the explanatory content.

readable instructions, when executed by the controller, further cause the video
post-production system to:

add post-production content by reviewing the raw commentary-
containing video of the educational presentation and incorporating by a video
processing device’s responsive content addressing the student commentary.

generate the explanatory content, at least in part, as textual or audible replies to the synchronized student commentary.
Claim14 recites the video post-production system of claim 11 wherein the computer-
readable instructions, when executed by the controller, further cause the video
post-production system to:
add textual replies and annunciation responsive to the student commentary 
to appear in the finalized annotated class discussion video.
Claim14 recites the video production system of claim 12 wherein the computer-readable instructions, when executed by the controller, further cause the video production system to: 




	Regarding claim10, 20, the claim of the patent does not disclose condensing redundant and similar student commentary into a single comment. However it is old and well known in the art to condense/summarize redundant and similar content (comment) into single content (comment) in order to use resources such as broadband/memory/processor efficiently. Therefore official notice is taken.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1, 3, 9, 11, 13, 19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hull et al US 2001/0020954(hereinafter Hull).

 Regarding claim1, Hull discloses a method carried-out by a video post-production system that comprises a video processing device and a display device to produce added content responsive to student commentary, the method comprising: receiving, at the video processing device, a first video input stream from a first dedicated video input source capturing an educational presentation ([0041], fig. 3, [0072], presentation recording appliance(PRA) receives the video from multimedia presentation source, fig. 8); further receiving, at the video processing device, student commentary data received from a plurality of student-operated devices during the educational presentation([0042], [0072], the PRA also receives questions/comments from the audience/attendees from external source);  utilizing at least the first video input stream to produce a raw commentary-containing video of the educational presentation containing synchronized student commentary derived from the student commentary data([0058], synchronizing and processing video and audio, questions/comments, fig. 3 step 316-318); adding post-production content responsive to the student commentary responsive to a derived synchronized student commentary wherein the post- production content comprises input that addresses the student commentary, and outputting a finalized annotated class discussion video containing the post-production content for viewing on the display device([0043-0044], capturing discussion after execution of the multimedia presentation file has been completed or halted and  synchronize and process audio/video received from the multimedia presentations as well as information received from external source such as discussion/questions/comments , fig. 3).

Regarding claim3, Hull discloses the method of claim1, further comprising:  adding post-production content by reviewing the raw commentary- containing video of the educational presentation and incorporating by a video processing device’s responsive content addressing the student commentary ([0043-0044], synchronize and process audio/video received from the multimedia presentations as well as information received from external source such as discussion/questions/comments, fig. 3).
([0043-0044], synchronize and process audio/video received from the multimedia presentations as well as information received from external source such as discussion/questions/comments, fig. 3).

Regarding claim11,Hull discloses a video post-production system utilized in conjunction with a display device and a video processing device, the video post-production system comprising: a controller configured to receive a first video input stream from a dedicated video input source during an educational presentation([0041], fig. 3, [0072], presentation recording appliance (PRA) receives the video from multimedia presentation source, fig. 8); a wireless receiver coupled to the controller and configured to provide thereto student commentary data received from a plurality of student-operated devices during the educational presentation([0042], [0071-0072], PRA further receives questions/comments from the audience/presentations attendees from external sources. Communication lines could be any of wired and wireless, fig. 3, 8); and a memory storing computer-readable instructions that, when executed by the controller ([0036], memory subsystem stored programming and data construct that provide the functionality of the present invention), cause the video post-production system to: utilize at least the first video input stream to produce a raw commentary-containing video of the educational presentation containing synchronized student commentary derived from the student commentary data([0058], synchronizing and processing video and audio(questions/comments, fig. 3 step 316-318); add post-production content responsive to the student commentary responsive to a derived synchronized student commentary wherein the post-  added production content comprises input that addresses the student commentary, and output a finalized annotated class discussion video containing the post- production content for viewing on the display device ([0043-0044], capturing discussion after execution of the multimedia presentation file has been completed or halted and  synchronize and process audio/video received from the multimedia presentations as well as information received from external source such as discussion/questions/comments , fig. 3).
	
	Claim13 is rejected for similar reason as discussed in claim3 above.
	Claim19 is rejected for similar reason as discussed in claim9 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Hull  as applied to claims 1,3,9, 11,13,19 above, and further in view of Huang et al US 2008/0145830(hereinafter Huang).

([0023-0024], multiple audio/video sources 18); and combining selected portions of the first video input stream with selected portions of the second video input stream when producing the finalized annotated class discussion video of the educational presentation([0036], composite media file including video media from the multiple video sources).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to capture training/education presentation from multiple sources/cameras as in Huang such that the training session can be captured and evaluated from various angle efficiently([0002]).

Claim12 is rejected for similar reason as discussed in claim2 above.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hull  

Regarding claim10, Hull teaches all the limitations of claim1 above but does not teach condensing redundant and similar student commentary into a single comment. However it is old and well known in the art to condense/summarize redundant and similar content (comment) into single content (comment)

Claim20 is rejected for similar reason as discussed in claim10 above.
Allowable Subject Matter
Claims5-8, 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484